Exhibit 10.1

EMPLOYMENT AGREEMENT

This is an Employment Agreement entered into between Alpha Network Alliance
Ventures Inc., a Delaware corporation (“Employer”) and Eleazar Rivera
(“Executive”), the terms and conditions of which are as follows:

1.      Term of Employment; Cancellation.

(a)      Subject to the terms and conditions set forth in this Employment
Agreement, Employer agrees to employ Executive and Executive agrees to be
employed by Employer for an initial term of five years, starting on November 23,
2014 and ending on the fifth anniversary of such date; provided, however, that
(i) this initial five-year term automatically shall extend for one additional
year on such second anniversary date and on each subsequent anniversary of such
date unless Employer or Executive notifies the other pursuant to Section 6(a)
that no such extension will be effected at least two months before such
anniversary date and (ii) this Employment Agreement is subject to earlier
termination as provided herein. The date described in this Section 1 on which
Executive starts his employment with Employer shall be referred to in this
Employment Agreement as the “Starting Date”. The employment term described in
this Section 1 shall be referred to in this Employment Agreement as the “Term”.
If either party provides proper notice that this Employment Agreement will not
be renewed, then it shall expire at the end of the Term.

(b)      This Employment Agreement may be terminated by Employer without prior
notice and with no obligation of Employer under Section 4 to pay contractual
severance benefits to Executive, if at any time the transfer of assets to
Employer pursuant to the Acquisition is enjoined or rescinded or Employer’
ability to enjoy possession and use of such assets is enjoined or limited
through any cause of action arising from earlier ownership of such assets or its
assignment of such assets to Employer as described above.

2.      Position, and Duties and Responsibilities.

(a)      Position. Executive shall be President and Chief Executive Officer of
Employer.

(b)      Duties and Responsibilities. Executive’s duties and responsibilities
shall be those normally associated with Executive’s position as a president and
chief executive officer of Employer, plus any additional duties and
responsibilities that Employer’s Board of Directors, from time to time may
assign orally or in writing to Executive. Executive shall undertake to perform
all his duties and responsibilities hereunder in good faith and on a full-time
basis and shall at all times act in the course of Executive’s employment under
this Employment Agreement in the best interest of Employer.

1

 

3.      Compensation and Benefits.

(a)      Base Salary. Executive’s initial base salary shall be calculated at the
rate of $300,000.00 per year. The base salary shall be payable in accordance
with Employer’s standard payroll practices and policies for employees and shall
be subject to such withholdings as required by law or as otherwise permissible
under such practices or policies. Executive’s base salary shall increase by 10%
on December 1 of each year, based on the salary due to Executive in the year
prior to each such increase.

(b)      Bonus and Other Incentive Compensation. Employer shall pay Executive
bonus of cash compensation equal to 2.0% of all monthly net revenues of
Employer, payable not later than 15 days after the end of each month. Executive
during the Term shall be eligible (but not guaranteed) to receive another or
other bonuses pursuant to such unique or general plans or programs as Employer
shall make available to Executive. Executive shall also be eligible (but not
guaranteed) to receive other benefits, including stock options, that Employer
may from time to time determine to offer to its executive officers. Employer and
Executive may agree upon goals and objectives to be required for Executive to
meet to be eligible for payment of a bonus. Bonuses are not payable for any time
period during which an event, occurrence or breach of this Employment Agreement
takes place that, with any required notice, lapse of time or compliance with
procedures under Section 4, constitutes Cause for termination under Section 4.
Executive shall not be entitled to any bonus payable following the expiration of
this Employment Agreement or the termination thereof in accordance with Section
4.

(c)      Employee Benefit Plans. Executive shall be eligible to participate in
the employee benefit plans, programs and policies maintained by or for Employer
for similarly situated employees in accordance with the terms and conditions to
participate in such plans, programs and policies as in effect from time to time.
The introduction and administration of benefit plans, programs and policies are
within Employer’s sole discretion and the introduction, deletion or amendment of
any benefit plan, program or policy will not constitute a breach of this
Employment Agreement.

(d)      Vacation. Executive shall be eligible for vacation as provided to
similarly situated employees under policies set forth in Employer’s Employee
Handbook, if there is one, or other policies in place, which vacation time shall
be taken at such time or times in each year so as not to materially and
adversely interfere with the business of Employer. Unused vacation may not be
carried over from any one-year period to any other period except as may be
required by law.

(e)      Other Benefits. Employer shall pay for costs related to Executive’s
reasonable monthly cell phone and other mobile Internet costs, home office
Internet costs, car and commuting costs and club membership costs, payable not
later than 10 days after the end of each month. Employer shall not be liable to
pay more than $1,000 per month for car and commuting costs.

2

 

4.      Termination of Employment.

(a)      Termination By Employer Other Than For Cause Or Disability Or By
Executive For Good Reason.

(1)      Employer shall have the right to terminate Executive’s employment under
this Agreement at any time, and Executive shall have the right to resign at any
time. However, a notice under Section 1 that no extension of Executive’s Term
will be effected shall not constitute at the time of such notice a termination
of Executive’s employment by Employer or a resignation by Executive. If either
Employer or Executive elects to give such notice, Employer’s only obligation to
Executive under this Employment Agreement after the expiration of the Term shall
be to pay Executive’s earned but unpaid salary then in effect under
Section 3(a), if any, until the date the Term expired.

(2)      If Employer terminates Executive’s employment other than for Cause or
Disability or Executive resigns for Good Reason, Employer shall (in lieu of
notice of termination and in lieu of any other severance benefits under any of
Employer’s employee benefit plans, programs or policies) pay Executive an amount
equal to Executive’s annual base salary as in effect under Section 3(a) either
immediately before Executive’s termination of employment or on the first day of
the Term, whichever is greater. Employer may, at its sole discretion, elect to
pay Executive the amount owing under this Section 4(a)(2) in a lump sum or by
way of salary continuation. Executive waives his rights, if any, to have such
payment(s) taken into account in computing any other benefits payable to, or on
behalf of, Executive by Employer.

(b)      Termination By Employer For Cause or By Executive Other Than For Good
Reason.

(1)      Employer shall have the right to terminate Executive’s employment at
any time for Cause, and Executive shall have the right to resign at any time
other than for Good Reason.

(2)      If Employer terminates Executive’s employment for Cause or Executive
resigns other than for Good Reason, Employer’s only obligation to Executive
under this Employment Agreement shall be to pay Executive’s earned but unpaid
base salary then in effect under Section 3(a), if any, up to the date
Executive’s employment terminates, and Executive’s right to exercise any
outstanding stock options shall terminate thirty days after the day this
Employment Agreement terminates under this Section 4.

(c)      Cause. The term “Cause” as used in this Employment Agreement includes
but is not limited to the following:

(1)      Executive has engaged in conduct which constitutes gross negligence,
gross misconduct or gross neglect in the performance of Executive’s duties and
responsibilities under this Employment Agreement, including conduct resulting or
intending to result directly or indirectly in gain or personal enrichment for
Executive (“Cause” as defined here may be determined by the Shareholder in its
reasonable judgment);

3

 

(2)      Executive has been convicted of a felony for fraud, embezzlement or
theft; or

(3)      Executive has engaged in a breach of any provision of this Employment
Agreement, which Executive has failed to cure within thirty days after Executive
has been provided notice of such breach.

(d)      Good Reason. The term “Good Reason” means

(1)      Any material reduction in Executive’s base salary;

(2)      A relocation of Executive’s primary work site more than fifty miles
from 11801 Pierce St., Riverside, California, absent Executive’s consent; or

(3)      Any material breach of any of the terms of this Employment Agreement by
Employer; provided, however,

(4)      No Good Reason shall exist unless (i) Executive gives Employer a
detailed, written statement of the basis for Executive’s belief that Good Reason
exists and gives Employer a fifteen day period after the delivery of such
statement to cure the basis for such belief and (ii) Executive actually submits
Executive’s resignation to Employer’s President or the Shareholder during the
sixty day period which begins immediately after the end of such fifteen day
period if Executive reasonably and in good faith determines that Good Reason
continues to exist after the end of such fifteen day period.

(e)      Termination for Disability or Death.

(1)      Employer shall have the right to terminate Executive’s employment on or
after the date Executive has a Disability, and Executive’s employment shall
terminate at Executive’s death.

(2)      If Executive’s employment terminates under this Section 4(e),
Employer’s only obligation under this Employment Agreement shall be to pay
Executive or, if Executive dies, Executive’s estate any earned but unpaid base
salary then in effect under Section 3(a) through the date Executive’s employment
terminates.

The term “Disability” as used in this Employment Agreement means the suffering
by Executive for at least a 180 consecutive day period of a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
renders Executive incapable of continuing even with reasonable accommodation to
perform the essential functions of Executive’s job. Employer or the Shareholder
shall determine whether Executive has a Disability. If Executive disputes such
determination, the issue shall be submitted to a panel consisting of three
physicians who specialize in the physical or mental condition from which
Executive is believed to suffer, one appointed and paid by Employer, one
appointed and paid by Executive and the third appointed by these two physicians
and paid one-half by Employer and one-half by Executive. The determination as to
whether Executive has a Disability shall be made by such panel and shall be
binding on Employer and on Executive. Executive acknowledges that, given the
nature of Employer’s and Employer’ business and the critical importance of his
position to the operations of Employer, it would constitute an unreasonable
accommodation on the part of Employer to operate without the services of
Executive for in excess of 180 consecutive days. Furthermore, Executive
acknowledges that it would be impractical for Employer to hire a replacement for
Executive, unless the replacement is hired on a permanent basis.

 

4

 

(f)      Benefits at Termination of Employment. Executive shall not be entitled,
by reason of his employment with Employer or by reason of any termination of
such employment, however arising, to any remuneration, compensation or benefits
other than those expressly provided for in this Section 4. However, any
termination of Executive arising out of Executive’s death, or Disability does
not affect Executive’s right to collect disability or life insurance benefits
that Executive may remain entitled to receive at that time in accordance with
the terms of the applicable benefit plan, program or policy.

5.      Covenants by Executive.

(a)      Employer Property.

(1)      Executive upon the termination of Executive’s employment for any reason
or, if earlier, upon Employer’s or Employer’ request shall promptly return all
“Property” which had been entrusted or made available to Executive by Employer.

(2)      The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment by Employer (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by Executive individually or, with others during
Executive’s employment which relate to Employer’s or Employer’ business,
products or services.

(b)      Trade Secrets.

(1)      Executive agrees that Executive will hold in a fiduciary capacity for
the benefit of Employer, as their respective interests may appear, and will not
directly or indirectly use or disclose, any “Trade Secret” that Executive may
have acquired during the term of Executive’s employment by Employer for so long
as such information remains a Trade Secret.

(2)      The term “Trade Secret” means information, including, but not limited
to, technical or nontechnical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers or
suppliers that (a) derives economic value, actual or potential, from not being
generally known to, and not being generally readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and (b) is the subject of reasonable efforts by Employer, to maintain its
secrecy.

(3)      This Section 5(b) and Section 5(c) are intended to provide rights to
Employer that are in addition to, not in lieu of, those rights Employer has
under the common law or applicable statutes for the protection of trade secrets.

5

 

(c)      Confidential Information.

(1)      Executive while employed under this Employment Agreement and thereafter
during the “Restricted Period” shall hold in a fiduciary capacity for the
benefit of Employer, and shall not directly or indirectly use or disclose, any
“Confidential Information” that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by Employer.

(2)      The term “Confidential Information” means any secret, confidential or
proprietary information of Employer relating to its respective businesses,
including, without limitation, trade secrets, customer lists, details of client
or consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or flaws, computer
software programs (including object code and source code), data and
documentation data, base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans (not
otherwise included in the definition of a Trade Secret under this Employment
Agreement) that has not become generally available to the public by the act of
one who has the right to disclose such information without violating any right
of Employer. Confidential Information may include as well, but it is not limited
to, future business plans, licensing strategies, advertising campaigns,
information regarding customers, employees and independent contractors and the
terms and conditions of this Employment Agreement.

(d)      Restricted Period. The term “Restricted Period” as used in the
Employment Agreement shall mean the period that starts on the date of this
Employment Agreement and extends until the later of one year from the date of
this Employment Agreement and one year after Executive’s employment with
Employer terminates without regard to whether such termination comes before, at
or after the end of the Term.

(e)      Nonsolicitation of Customers or Employees.

(1)      Executive (i) while employed under this Employment Agreement shall not,
on Executive’s own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise (other
than Employer), solicit Competing Business of customers of Employer and (ii)
during the Restricted Period shall not, on Executive’s own behalf or on behalf
of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, solicit Competing Business of customers of
Employer with whom Executive within the twenty-four month period immediately
preceding the beginning of the Restricted Period had or made contact in the
course of Executive’s employment by Employer.

6

 

(2)      Executive (i) while employed under this Employment Agreement shall not,
either directly or indirectly, call on, solicit or attempt to induce any other
officer, employee or independent contractor of Employer to terminate his or her
employment with Employer and shall not assist any other person or entity in such
a solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminated his or her
employment), and (ii) during the Restricted Period, shall not, either directly
or indirectly, call on, solicit or attempt to induce any other officer, employee
or independent contractor of Employer with whom Executive had contact, knowledge
of, or association in the course of Executive’s employment with Employer, during
the twelve month period immediately preceding the beginning of the Restricted
Period, to terminate his or her employment with Employer and shall not assist
any other person or entity in such a solicitation (regardless of whether any
such officer, employee or independent contractor would commit a breach of
contract by terminating his or her employment).

(3)      The term “Competing Business” as used in this Employment Agreement
means the creation or development, marketing, selling, licensing or servicing of
any product or service in a way which competes with Employer.

(f)      Noncompetition Obligation. Executive while employed under this
Employment Agreement and thereafter during the Restricted Period shall not
conduct or participate in Competing Business or organize or form any other
business that will conduct Competing Business and shall not engage in the
management of, or provide consulting concerning the management of, Competing
Business on behalf of any business other than Employer.

(g)      Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this Section 5 are obligations that will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect Employer’s and Employer’ legitimate business
interests. Employer in addition shall have the right to take such other action
as it deems necessary or appropriate to compel compliance with the provisions of
this Section 5.

(h)      Remedy for Breach. Executive agrees that the remedies at law of
Employer for any actual or threatened breach by Executive of the covenants in
this Section 5 would be inadequate and that Employer shall be entitled to
specific performance of the covenants in this Section 5, including entry of an
ex parte, temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against activities in violation of this Section 5,
or both, or other appropriate judicial remedy, writ or order, in addition to any
damages and legal expenses which Employer may be legally entitled to recover.
Executive acknowledges and agrees that the covenants in this Section 5 shall be
construed as agreements independent of any other provision of this or any other
agreement between Employer and Executive, and that the existence of any claim or
cause of action by Executive against Employer, whether predicated upon this
Employment Agreement or any other agreement, shall not constitute a defense to
the enforcement by Employer of such covenants.

7

 

(i)      Survival.      Executive’s obligations under this Section 5 shall
survive the expiration or termination of this Employment Agreement, regardless
of the grounds for any such termination.

6.      Miscellaneous.

(a)      Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail, or by e-mail with proof of
receipt. Notices to Employer shall be sent to Alpha Network Alliance Ventures
Inc., 11801 Pierce Street, 2nd Floor, Riverside, California 92505, Attention:
Corporate Secretary. Notices and communications to Executive shall be sent to
the address Executive most recently provided to Employer for this purpose. Proof
of actual receipt of notice shall evidence proper notice regardless of means of
delivery. Alpha Network Alliance Ventures Inc., and any of its subsidiaries,
shall have the right to act as agent for Employer for the giving of any notice
required or permitted under this Employment Agreement.

(b)      No Waiver. Except for the notice described in Section 6(a), no failure
by either Employer, Employer or Executive at any time to give notice of any
breach by the other of, or to require compliance with, any condition or
provision of this Employment Agreement shall be deemed a waiver of any
provisions or conditions of this Employment Agreement.

(c)      Governing Law. This Employment Agreement shall be governed by the laws
of the Delaware, without reference to the choice of law principles thereof.

(d)      Assignment. This Employment Agreement shall be binding upon and inure
to the benefit of Employer and any successor to all or substantially all of the
business or assets of Employer and any permitted assigns. Employer may assign
its interests in this Employment Agreement to a successor to its business or to
Employer or any subsidiary or affiliate of or successor to Employer, and no such
assignment shall be treated as a termination of Executive’s employment under
this Employment Agreement. Executive’s rights and obligations under this
Employment Agreement are personal and shall not be assigned or transferred.

(e)      Other Agreements. This Employment Agreement replaces and merges any and
all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with Employer, and this
Employment Agreement constitutes the entire agreement between Employer and
Executive with respect to such terms and conditions. This Employment Agreement
constitutes the entire agreement between Employer and Executive with respect to
the subject matter covered hereby.

(f)      Amendment. No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by Employer and/or Employer, as their
respective interests are thereby affected, and by Executive.

(g)      Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.

8

 

IN WITNESS WHEREOF, Employer, Employer and Executive have executed this
Employment Agreement in multiple originals to be effective on the first date of
the Term.

Employer:

 

ALPHA NETWORK ALLIANCE VENTURES INC.,

a Nevada corporation

 

 

By: /s/ Eleazar Rivera   Date:  November 23, 2014   Name:  Eleazar Rivera      
Title: President    

 

 

EXECUTIVE

 

 

/s/ Eleazar Rivera   Date:  November 23, 2014 Eleazar Rivera    

 

 

 

9



 

